Title: From George Washington to John Hancock, 9 September 1777
From: Washington, George
To: Hancock, John



Sir
8 Miles from Wilmington [Del.] 9th Sept. 1777

The Enemy advanced Yesterday with a seeming intention of attacking us upon our post near Newport. We waited for them the whole day, but they halted in the Evening at a place called Mill Town about two Miles from us. Upon reconnoitering their Situation, it appeared probable that they only meant to amuse us in front, while their real intent was to march by our Right and by suddenly passing the Brandywine and gaining the heights upon the North side of that River, get between us and Philada and cut us off from that City. To prevent this it was judged expedient to change our position immediately, the Army accordingly marched at two O’Clock this Morning and will take post this Evening upon the High Grounds near Chad’s Ford. We have heard nothing circumstantial from the Enemy this day, when I do I shall immediately transmit you an Account. I have the Honor to be Sir Yr most obt Servt

Go: Washington

